Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amino et al. (US Patent Application 2003/0055169 A1, published 20 Mar. 2003, hereinafter Amino) in view of Gon et al. (JP 2008/074926 A, published 03 Apr. 2008, hereinafter Gon) and further in view of Gessler (“Attrited carbon blacks and their behavior in elastomers. III. Effects in SBR and other rubbers,” Rubber Chem.Tech., Vol. 34, No. 1, pp. 16-42, published 1961, hereinafter Gessler).
Regarding claims 1, 5-6, and 11, Amino teaches a rubber composition containing a sulfur cross-linkable rubber and a conjugated diene-based rubber gel (Abstract).  Amino teaches the sulfur cross-linkable rubber is polybutadiene (butadiene rubber) (paragraph 0017), and the conjugated diene-based rubber gel is composed of 40-75 wt.% conjugated diene monomer units (paragraph 0022).  Amino teaches the weight ratio of polybutadiene (butadiene rubber) to the conjugated diene-based rubber gel (other diene polymer) is 99/1 to 50/50 (paragraph 0065), which corresponds to a content of the other diene polymer being 1% (1/(1+99)) to 50 mass% (50/(50+50)) of the total content of diene polymer.  Amino teaches that his cross-linked rubber can be used as a hose (paragraph 0096). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amount of conjugated diene-based rubber gel (other diene polymer) from the overlapping portion of the range taught by Amino because overlapping ranges have been held to be prima facie obviousness.
Amino does not disclose the inclusion of glycerin nor the inclusion of a reinforcing layer having a metal surface.
Gon teaches a rubber composition (Abstract) used as a rubber layer adjacent to a reinforcing layer in a hose (paragraph 0029).  Gon teaches the reinforcing layer has a spiral shape and is composed of steel or brass wires (paragraph 0031).  Gon teaches that the metal reinforcing layer is braided metal wires (Figure 1 in original Japanese patent document):


    PNG
    media_image1.png
    523
    487
    media_image1.png
    Greyscale
.
Given that Amino and Gon are drawn to rubber compositions for hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a steel wire spiral-shaped reinforcing layer as taught by Gon into the hose of Amino.  Since Amino and Gon are both drawn to rubber compositions for hoses, one of ordinary skill in the art would have a reasonable expectation of success in incorporating a steel wire spiral-shaped reinforcing layer into the hose Amino.  Further, Gon teaches that the reinforcing layer maintains the strength of the hose (paragraph 0031).
Amino teaches additives may be used in his present invention, such as diethylene glycol (paragraph 0090).
Amino does not disclose the inclusion of glycerin in his composition.
Gessler teaches that the use of glycerol (glycerin) and other polyols are employed as auxiliary agents in the development of optimum mechanical properties (page 21, Some General Glycerol Effects section, 2nd paragraph).  Gessler reports that the tensile strength and 300% modulus increased with glycerol concentrations of 1 to 6 php (per 100 parts rubber) (page 23, 1st paragraph and Figure 5).
Given that Amino and Gessler are drawn to carbon black-filled rubber compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include glycerol and in the amounts taught by Gessler in the rubber composition taught by Amino in view of Gon.  Since Amino and Gessler are both drawn to carbon black-filled rubber compositions, one of ordinary skill in the art would have a reasonable expectation of success in incorporating glycerol in the amounts taught by Gessler in the rubber compositions of Amino in view of Gon.  Further, Gessler teaches glycerol (glycerin) is employed as an auxiliary agent in the development of optimum mechanical properties (page 21, Some General Glycerol Effects section, 2nd paragraph) and that the tensile strength and 300% modulus of rubber compositions increased with glycerol concentrations of 1 to 6 php (per 100 parts rubber) (page 23, 1st paragraph and Figure 5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of glycerine from the overlapping portion of the range taught by Gessler because overlapping ranges have been held to be prima facie obviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amino et al. (US Patent Application 2003/0055169 A1, published 20 Mar. 2003, hereinafter Amino) in view of Gon et al. (JP 2008/074926 A, published 03 Apr. 2008, hereinafter Gon) and further in view of Gessler (“Attrited carbon blacks and their behavior in elastomers. III. Effects in SBR and other rubbers,” Rubber Chem.Tech., Vol. 34, No. 1, pp. 16-42, published 1961, hereinafter Gessler) and further in view of Ikeda and Tajima (EP 0490533 B1, published 22 Jul. 1998, hereinafter Ikeda).
Regarding claim 3, Amino in view of Gon and further in view of Gessler teaches the elements of claim 1, and Amino teaches that waxes may be added to his rubber compositions (paragraph 0090) and incorporates 1.5 parts of wax per 100 parts of diene polymer in his Example 11 (Table 4).
Amino in view of Gon and further in view of Gessler does not teach a range for the amount of wax for his rubber formulations.
Ikeda teaches for the inclusion of 1 to 10 parts of wax to 100 parts of diene rubber, including polybutadiene rubber (page 3, lines 21-29). 
Given that Amino and Ikeda are drawn to rubber compositions containing wax, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of wax as taught by Ikeda in the rubber composition of Amino in view of Gon and further in view of Gessler.  Since Amino and Ikeda are both drawn to rubber compositions containing wax, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the amount of wax as taught by Ikeda in the rubber composition of Amino in view of Gon and further in view of Gessler.  Further, Ikeda teaches if the blended amount of the paraffin wax composition is less than 1 part by weight relative to 100 parts by weight of the diene rubber, a blooming amount of the wax onto the surface of the rubber is so small that the function of the bloomed film is insufficient (page 3, lines 25-27).  On the other hand, the blended amount of the paraffin wax composition is unfavorably more than 10 parts by weight, because the blooming amount is too high and the appearance is deteriorated, and tenacity of the rubber is lowered (page 3, lines 27-29).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of wax from the overlapping portion of the range taught by Ikeda because overlapping ranges have been held to be prima facie obviousness.

Response to Arguments
Applicant's arguments filed 19 Aug. 2021 have been fully considered.  Applicant’s arguments regarding Lechtenbohmer and Gon (for glycerin) were persuasive.  However, an updated search identified relevant prior art, which is used in the rejections presented above.  Therefore, this Office Action is Non-Final.
Applicant amended claim 1 and cancelled claims 2 and 7.  
Applicant argues that the 1,4-butane diol of Visel is not the glycerin required in claim 2 (now claim 1).
However, as presented above, Gessler teaches the use of glycerin in rubber compositions and provides a motivation for its use.  
Applicant argues that Visel teaches a composition comprising butadiene rubber, but does not teach an other diene polymer as required in claim 1.
However, Examiner notes that claim 1 does not require an other diene polymer.  Claim 1 has a limitation for the relevant amount of the other diene polymer “when” an other diene polymer is included in the composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787